DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 10/25/2021 is acknowledged. Claims 1 and 10 are amended. Currently claims 1-4, 6-10, 13, and 15-20 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claims 1-4, 6-10, 13 and 15-20 are rejected. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 -4, 6-8, 10, 13, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mignon et al. (US 2008/0257400) in view of Austin (US 2015/0326176).
Regarding claim 1, Mignon et al. discloses a solar system comprising a holographic optical element comprising an optical grating (see transmission grating 12, figs. 1, 5, 14-18, [0021] and [0024-0026]) configured to be disposed adjacent a topmost end of a vertically-mounted bifacial photo-voltaic module/panel (18 in fig. 1, or 18 and 28 in fig. 5, [0021]) disposed in a substantially vertical configuration (see figs. 1 and 5), wherein the holographic optical element comprising the optical grating (12) is configured to direct incident light (16) through the holographic optical element (12) toward one or more surfaces of the bifacial photovoltaic module (18 or 18/28, see figs. 1 and 5, [0021]) at an angle that is determined as a function of a position and spectrum of the incident light (see figs. 1 and 5, [0008-0053]).
Mignon et al. does not disclose the bifacial photovoltaic module/panel (18) having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration.
Austin discloses a bifacial photovoltaic module/panel (see solar collector 12, figs. 1-2, [0054-0056]) having a plurality of bi-facial solar cells (see annotated fig. 1 below, or back to back cells each including a front facing cell 16 and an adjacent back facing cell 18 described in figs. 8-9) disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration (see figs. 1-2 and 8-9).

    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration as taught by Austin as the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).
Regarding claims 2-4, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Austin discloses the bifacial solar cells being disposed adjacently between a pair of encapsulant layers of encapsulant (see white part surrounding the bifacial solar cells in annotated fig. 1 above, or top and bottom encapsulant 14 in figs. 8-9) such that the encapsulant encloses the bifacial solar cells (see figs. 1-2 and 8-9).
Regarding claim 6, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element (12) is orthogonal to the one or more surfaces of the photo-voltaic module (18, see fig. 1).
Regarding claim 7, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon shows the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18, see fig. 1).
Regarding claim 8, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 10, Mignon et al. discloses a solar system comprising:
a bifacial photo-voltaic module/panel (18 and 28 in fig. 5, [0021], [0030]) disposed in a substantially vertical configuration relative to a horizon (see fig. 5 and also see fig. 1); and
a holographic optical element comprising optical grating (12, figs. 1, 5 and 14-18, [0021], [0024-0026], [0047]), disposed adjacent to a topmost end of the photo-voltaic module (see fig. 5), the holographic optical element comprising the optical grating (12) is configured to direct incident light through the holographic optical element toward one or more surfaces of the photo-voltaic module (28, see figs. 1 and 5) at an angle that is determined as a function of a position and spectrum of the incident light (see figs. 1 and 5, [0008-0053]).
Mignon et al. does not explicitly disclose the bifacial photovoltaic module/panel (18 or 28) comprising a plurality of bifacial solar cells spaced apart and disposed along a longitudinal axis in the vertical configuration of the bifacial photovoltaic module and a transparent encapsulant adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells.
Austin discloses a bifacial photovoltaic module/panel (see solar collector 12, figs. 1-2, [0054-0056]) having a plurality of bi-facial solar cells (see annotated fig. 1 below, or back to back cells each including a front facing cell 16 and an adjacent back facing cell 18 described in figs. 8-9) disposed along a longitudinal axis in a vertical configuration and a transparent encapsulant  (see the white part surrounding the solar cells in the annotated fig. 1 below, or 14 in figs. 8-9) adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells (see annotated fig. 1 below, or figs. 8-9)

    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel comprising a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration and a transparent encapsulant adjacent to the solar cells and fully encloses the solar cells as taught by Austin for the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).
Regarding claim 13, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Austin shows the transparent encapsulant (or the white part surrounding the solar cells as seen the annotated fig. 1 above, or encapsulant 14 in figs. 8-9) comprises a pair of encapsulant layers (e.g. left and right white part layers in annotated fig. 1 above or top and bottom layers 14 in figs. 8-9) and the one or more solar cells are interposed between the pair of encapsulant layers (see figs. 1-2 and 8-9).
Regarding claim 15, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is orthogonal to the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 16, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 17, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 19, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is integrated with the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 20, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is formed separately from the photo-voltaic module and coupled thereto (see fig. 5, [0046-0056]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mignon et al. (US 2008/0257400) as applied to claims 1 and 10 above, and further in view of Kroll et al. (US 2014/0016051).
Regarding claims 9 and 18, modified Mignon et al. discloses a solar system as in claims 1 and 10 above, wherein Mignon et al. discloses the holographic optical element (12) has a thickness (see figs. 1 and 5) and using the same material for the holographic optical element (see claims 8 and 17 above) to obtain a refractive index modulation n to give high diffraction efficiency. Mignon et al. teaches the holographic optical element (12) is a transmission grating ([0021]), or hologram grating. 
Modified Mignon et al. does not teach designing the hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the equation as claimed.
Kroll et al. teaches designing hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the claimed equation is known in the art ([0068]) for desired direction of light diffraction of selected wavelengths ([0063-0064]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have designed the holographic optical element of modified Mignon et al. to have the quality factor Q to be greater than 10 determined by the claimed equation as taught by Kroll et al., because Mignon et al. teaches the holographic optical element is a hologram grating and Kroll et al. teaches such designing the hologram grating to have the quality factor Q to be greater than 10 determined by the claimed equation for desired direction of light diffraction of selected wavelengths is known in the art.   
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
103 rejection:
Applicant argues that Mignon shows fewer arrows of light incidence in Fig. 1, or directing light at multiple points along the holographic optical element, than Applicant’s Fig. 2. Applicant then concludes that the holographic optical element of Mignon does not vary the angle of incidence of directed incident light based on the position of the incident light relative to the solar cell and therefore the reference does not teach the limitation “the holographical optical element further comprising an optical grating configured to direct incident light through the holographic optical element toward one or more surfaces of the bifacial photovoltaic module at an angle that is determined as a function of a position and spectrum of the incident light” as claimed.
The examiner replies that the arrows of light incidence shown in Fig. 1 of Mignon and Fig. 2 of Applicant is for demonstrating of a diffractive angle that is determined as a function of a position, e.g. normal position or light entering the optical element at 90o, and spectrum of the incident light, e.g. shown by the arrows. Also see the entire document of Mignon. Light does not enter the optical element at (multiple) points as argued by Applicant, but on the entire surface of the optical element as light is a matter that is not lines or points.
Applicant argues Austin discloses using the reflective surface at the bottom of a photovoltaic module, and does not teach an optical element disposed adjacent a topmost end of the photovoltaic module. Applicant shows Fig. 1 of Austin, which shows light is directed toward one or more surface of the bifacial photovoltaic module, and argues that the configuration of Austin could not direct incident light toward one or more surface of the bifacial photovoltaic module as claimed.
The examiner replies that Austin explicitly shows the optical element is for directing incident light toward the bifacial photovoltaic module in Fig. 1. Regardless, Austin is not relied upon for teaching an optical element disposed at the bottom of the photovoltaic module, but for the configuration of a photovoltaic module comprising a plurality of solar cells. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        


t